UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7444


EARL GRAVES,

                Plaintiff - Appellant,

          v.

LIEUTENANT HALLOWELL; T. HAMILTON, Food Services Manager;
THOMAS ASBELL, Superintendent,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-ct-03152-D)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl Graves, Appellant Pro Se. Judith Maria Estevez, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Earl   Graves   appeals    the      district     court’s      order   granting

Defendants’ motion for judgment on the pleadings and dismissing

Graves’ 42 U.S.C. § 1983 (2012) complaint, and he has filed an

application to proceed in forma pauperis.                    Limiting our review

to the issues raised in the informal brief, see 4th Cir. R.

34(b), we find no reversible error.                    Accordingly, although we

grant   Graves’    application        to    proceed     in   forma    pauperis,   we

affirm the district court’s judgment.                  Graves v. Hallowell, No.

5:13-ct-03152-D (E.D.N.C. Sept. 23, 2014).                       We dispense with

oral    argument   because      the    facts    and     legal     contentions     are

adequately     presented   in    the       materials    before    this   court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2